                Case 2:18-cv-02660-JAM-DB Document 2 Filed 09/30/18 Page 1 of 3


     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   Civil Division
     MCGREGOR SCOTT
 3   United States Attorney
     BRINTON LUCAS
 4
     Counsel to the Assistant Attorney General
 5   JAMES J. GILLIGAN
     Acting Director, Federal Programs Branch
 6   JACQUELINE COLEMAN SNEAD
 7   Assistant Branch Director, Federal Programs Branch
     DAVID SHELLEDY
 8   Civil Chief, Assistant United States Attorney
     JOSEPH BORSON (Va. Bar No. 85519)
 9   KEVIN SNELL (NY Bar)
10   Trial Attorneys
     U.S. Department of Justice
11   Civil Division, Federal Programs Branch
     1100 L St. NW
12   Washington, DC 20530
13   Telephone: (202) 305-0924
     Fax: (202) 616-8460
14   E-mail: Kevin.Snell@usdoj.gov
15   Attorneys for the United States
16                                        UNITED STATES DISTRICT COURT
17                                    EASTERN DISTRICT OF CALIFORNIA
18    THE UNITED STATES OF AMERICA,
19
                             Plaintiff,                Case No.
20
           v.
21                                                     NOTICE OF MOTION AND MOTION
                                                       FOR PRELIMINARY INJUNCTION
22    THE STATE OF CALIFORNIA;
      EDMUND GERALD BROWN JR.,
23    Governor of California, in his Official
      Capacity, and XAVIER BECERRA,
24
      Attorney General of California, in his
25    Official Capacity,

26                         Defendants.
27
28

     Notice of motion and motion
                Case 2:18-cv-02660-JAM-DB Document 2 Filed 09/30/18 Page 2 of 3


                                                  NOTICE
 1
               Notice is hereby given that the United States of America makes the following motion,
 2
     which it proposes to notice for a hearing on a date 28 days from the date of service or as soon
 3
 4   thereafter as the matter can be heard at a yet to be determined courtroom.

 5                                                MOTION

 6             The United States hereby moves for a preliminary injunction enjoining enforcement of

 7   certain provisions of the California Internet Consumer Protection and Net Neutrality Act of
 8   2018, Cal. Civ. Code §§ 3100-3104, enacted through Senate Bill 822. As detailed in the
 9   accompanying proposed order, the United States respectfully requests that this Court preliminary
10   enjoin Section 3100(j), (r), (t) and Section 3101(a)(1)-(a)(7), (a)(9) of the California Civil Code.
11   The United States also respectfully requests that this Court preliminarily enjoin the application of
12   those provisions through Section 3101(b) of the California Civil Code. Further, the United
13
     States respectfully requests that this Court preliminarily enjoin Section 3102(a), (b) of the
14
     California Civil Code.
15
               This motion is based on the memorandum filed herewith, and the pleadings on file.
16
17
     Dated: September 30, 2018                   Respectfully submitted,
18
19                                               JOSEPH H. HUNT
                                                 Assistant Attorney General
20                                               Civil Division
21                                               McGREGOR SCOTT
22                                               United States Attorney

23                                               BRINTON LUCAS
                                                 Counsel to the Assistant Attorney General
24
                                                 JAMES J. GILLIGAN
25
                                                 Acting Director, Federal Programs Branch
26
                                                 JACQUELINE COLEMAN SNEAD
27                                               Assistant Branch Director, Federal Programs Branch
28
                                                 DAVID SHELLEDY


     Notice of motion and motion                     -1-
                Case 2:18-cv-02660-JAM-DB Document 2 Filed 09/30/18 Page 3 of 3


                                           Civil Chief, Assistant United States Attorney
 1
 2                                         /s/ Kevin Snell__________
                                           JOSEPH BORSON (Va. Bar No. 85519)
 3                                         KEVIN SNELL (NY Bar)
                                           Trial Attorneys
 4
                                           U.S. Department of Justice
 5                                         Civil Division, Federal Programs Branch
                                           1100 L St. NW
 6                                         Washington, DC 20530
 7                                         Telephone: (202) 305-0924
                                           Fax: (202) 616-8460
 8                                         E-mail: Kevin.Snell@usdoj.gov
 9                                         Attorneys for the United States
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Notice of motion and motion              -2-
